Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-16-22 has been entered.

Claims 1, 2, 4-10, 12-19 are pending.

Claims 1, 4-9, 12-15, 17 and 19 are under examination as they read on the species of scFv that specifically binds to HLA-A2 as the specificity for the iCAR, and on the species of scFv that specifically binds to ErbB2 as the specificity for the aCAR.

Claims 2, 10, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-16-21.

The prior rejections under 35 U.S.C. 103 has been withdrawn upon reconsideration.  The nonstatutory double patenting rejections have been withdrawn in view of applicant’s arguments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-9, 12-15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and dependent claims thereof are drawn to “A nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to a single allelic variant of HLA-A2, wherein the allelic variant is absent from tumor cells of a subject due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue of the subject, wherein the allelic variation causes an amino acid change relative to a corresponding reference allele in an extracellular region of the protein in normal tissue of the subject; ii) an intracellular domain comprising a signal transduction element, wherein the signal transduction element is homologous to a signal transduction element of LIR1; and iii) a hinge domain and a transmembrane domain linking the extracellular domain to the intracellular domain.”

Applicant asserts the following:
 Attorney Docket No.: 120575-5001-USO1 
Reply to Final Office Action dated November 16, 2021 and Advisory Action mailed March 7, 2022 “…Applicants have amended claim 1 herein to recite ‘wherein the allelic variation causes an amino acid change relative to a corresponding reference allele in an extracellular region of the protein in normal tissue of the subject’.  Applicant respectfully notes that the definition of to Office Action Application No. 17/175,565Attorney Docket No.: 120575-5001-USO1Reply to Final Office Action dated November 16, 2021 and Advisory Action mailed March 7, 2022’corresponding reference allele’ has been disclosed in paragraph [0149] in application as filed (US 2021/0230251 A1), as copied below: 

The term "corresponding reference allele" as used herein with reference to a variant means the reference or consensus sequence or nucleotide at the same genomic position as the variant. 

Emphasis Added. 

Furthermore, the support for the newly recited feature can be found throughout the specification as filed, for examples, paragraphs [0169]- [0174], [0176]- [0178] in Example 1: 

[0169] In order to identify genes which can serve as iCAR target, the following requirements were employed: 
[0170] 1. The gene encodes a transmembrane protein therefore having a portion expressed on the cell surface to allow the iCAR binding. 
[0171] 2. The gene has at least two expressed alleles (in at least one ethnic population checked) 
[0172] 3. The allelic variation found for that gene causes an amino acid change relative to the reference sequence in an extracellular region of the protein. 
[0173] 4. The gene is located in a chromosomal region which undergoes LOH in cancer. 
[0174] 5. The gene is expressed in a tissue - of - origin of a tumor type in which the corresponding region was found to undergo LOH. 

…

[0176] As per the requirements listed above, the following filters were applied to variants retrieved from the ExAC database: 
[0177] 1) the variant must affect the amino acid composition of the encoded protein ii) the variant must have a minor allele frequency equal to or greater than 0.05 (5 %) in at least one population which appears in the ExAC database.  The analysis was corrected for scenarios where the minor allele had an allele fraction greater than 0.5 (50 %). If more than three alleles at a site were observed, then the most prevalent substitution was used. 
[0178] 2) A variant (in this case single nucleotide polymorphism (SNP)) was annotated as having an impact on the composition of the protein if the variation was classified into any of the following variant classes: 'missense variant, 'inframe deletion', 'start lost, 'stop gained', Application No. 17/175,565Attorney Docket No.: 120575-5001-USO1Reply to Final Office Action dated November 16, 2021 and Advisory Action mailed March 7, 2022'inframe insertion', 'stop retained variant', frameshift variant', 'stop lost', 'coding sequence variant', protein altering variant. 

Accordingly, the claimed iCAR target, a single allelic variant of HLA-A2 in the normal tissue of a subject, is characterized by amino acid composition change relative to a corresponding reference allele in an extracellular region of the protein. The Applicant submits that the claimed single allelic variants of HLA-A2 satisfy the presently amended claim language "wherein the allelic variation causes an amino acid change relative to a corresponding reference allele in an extracellular region of the protein in normal tissue of the subject". ”

(applicant’s emphasis shown).

Applicant’s assertions are acknowledged but they fail to demonstrate how the instant claims particularly points out and distinctly set forth the subject matter which the inventor regards as their invention.

According to the instant specification at paragraph 0128 of the pgpub (emphasis added), “In certain embodiments, the iCAR used to treat the cancer, such as any one of the cancer types recited above, is directed against or specifically binds to a  single allelic variant of an HLA-A gene, HLA-B gene or HLA-C gene."

The same is repeated throughout the specification e.g., at paragraphs 0109, 0110, 0129 of the pgpub.

At paragraph 0063 the specification states, “In the private example of presenting the HLA-class I locus genes HLA-A, HLA-B, and HLA-C as the target genes, there are numerous allele-specific monoclonal antibodies available, e.g. the antibodies listed in Example 3,” wherein the antibodies listed in Example 3 include, e.g., anti-human HLA-A2 APC (BB7.2), eBiosciences; anti-human HLA-A3 FITC (GAP A3), eBiosciences; and mouse anti-human HLA-B7-PE (BB7.1), Millipore.

Thus, the specification teaches an iCAR directed against or specifically binding a single allelic variant of an HLA-A gene, such as the “numerous allele-specific monoclonal antibodies available, e.g. the antibodies listed in Example 3,” which include, e.g., anti-human HLA-A2 APC (BB7.2), eBiosciences; anti-human HLA-A3 FITC (GAP A3), eBiosciences; and mouse anti-human HLA-B7-PE (BB7.1), Millipore.

By contrast, the skilled artisan would be uncertain as to how exactly to construe the metes and bounds of claim 1 referring to “…(ScFv) that specifically binds to a single allelic variant of HLA-A2, wherein the allelic variant is absent from tumor cells of a subject due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue of the subject, wherein the allelic variation causes an amino acid change relative to a corresponding reference allele in an extracellular region of the protein in normal tissue of the subject;…” in view of the teachings of the instant specification and their knowledge of the prior art.  

The instant specification does not explicitly describe what is meant by “a single allelic variant of HLA-A2… wherein the allelic variation causes an amino acid change relative to a corresponding reference allele in an extracellular region of the protein in normal tissue of the subject.”  Moreover, the art does not recognize a single “reference allele” for either HLA-A2 or the genus of all HLA-A alleles.  

Rather, different HLA-A sequences are defined by different skilled artisans as “reference sequences.”  For example, Chen et al. (Immunol Res (2012) 53:182–190, cited herewith) chooses to designate “HLA-A*02:01” as a reference among “more than 300 HLA-A2 alleles…[t]he majority of the polymorphisms encode amino acid substitutions that reside in the peptide-binding grove of the HLA molecule…” (see page 183 col. bridging paragraph).  As another example, Song et al. (Cellular & Molecular Immunology (2013) 10, 490–496, cited herewith) refers to a panel of “reference genomic DNA samples of known HLA-A types” (see page 491 col. bridging paragraph and Table 1).

Without explicitly describing which particular HLA-A2 allele is to be considered the “reference allele” the instant specification fails to inform the skilled artisan of the metes and bounds of the claimed invention.  

Moreover, as described above the teachings of the instant specification focus on iCARs that bind to a single allelic variant of an HLA-A gene, giving examples such as the anti-human HLA-A2 APC (BB7.2) antibody and the anti-human HLA-A3 FITC (GAP A3) antibody.  Note in this regard that the BB7.2 antibody was known to bind a number of HLA-A2 alleles including HLA-A*02:01, HLA-A*02:02, HLA-A*02:03, HLA-A*02:05 and HLA-A*02:06 (see Hilton et al., Tissue Antigens. 2013 April ; 81(4): 212–220, see “Specificity of the PA2.1 and BB7.2 monoclonal antibodies” at page 3-4 and Fig. 4, cited herewith).

The same issues identified with claim 1 and dependent  claims thereof are present with claim 9 and dependent claims thereof.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 13-15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

MPEP § 2063.05 instructs:
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.
While these and other cases find that recitation of an undisclosed species may violate the description requirement, a change involving subgeneric terminology may or may not be acceptable. Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). On the other hand, in Ex parte Sorenson, 3 USPQ2d 1462 (Bd. Pat. App. & Inter. 1987), the subgeneric language of "aliphatic carboxylic acid" and "aryl carboxylic acid" did not violate the written description requirement because species falling within each subgenus were disclosed as well as the generic carboxylic acid. See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)). Each case must be decided on its own facts in terms of what is reasonably communicated to those skilled in the art. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984).

As described above, not only does the specification fail to describe which particular HLA-A2 allele is to be considered the “reference allele,” the specification also does not teach the concept of making an iCAR that binds to “a single allelic variant of HLA-A2.”  Rather, as described above, the specification teaches iCARs that bind to a single allelic variant of the HLA-A genus, such as an iCAR that binds to “HLA-A3” or an iCAR that binds to “HLA-A2” (which is itself a genus comprising more than 300 members as described in the teachings of Chen outlined above).
The specification does not provide blazemarks or direction for making an iCAR that binds to “a single allelic variant of HLA-A2.”  This particular limitation, which does not appear in the specification as filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.

One way for applicant to overcome this rejection is by amending the claims to not contain new
matter. Alternatively, applicant is invited to point out in detail how the instant specification
provides sufficient written description support for the instant claims. See MPEP 714.02 and
2163.06.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims that recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 6 recites a genus → species pair, i.e., “…at least one control element, such as a promoter,….”  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower species language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (11267901, cited herewith) in view of Campoli et al. (Oncogene (2008) 27, 5869–5885, cited herewith), Jackel et al. (US20190290691, cited herewith), Ellis et al. (Human Immunology 61, 334–340 (2000), cited on an IDS), Chen et al. (Immunol Res (2012) 53:182–190, cited herewith), and Saverino et al. (J Immunol 2000; 165:3742-3755, cited herewith) as evidenced by Natali et al. (Proc. Natl. Acad. Sci. USA Vol. 86, pp. 6719-6723, September 1989, cited herewith), Norell et al. (Cancer Res 2006; 66(12): 6387-94, cited herewith) and Maleno et al. (Cancer Immunol Immunother (2002) 51: 389–396, cited on an IDS).

At col. 1, 6th paragraph, Fedorov teaches an adverse event associated with the use of TCR and CAR engineered cells for immunotherapy (emphasis added):

“…cancer immunotherapy trials have reported ‘on-target but off-tissue’ adverse events from TCR and CAR engineered T cells, including for example, B-cell aplasia in chronic lymphocytic leukemia (CLL) patients treated with cells expressing anti-CD19 CAR, fatal acute respiratory distress syndrome (ARDS) from anti-ERBB2 CART cell cross reactivity on lung epithelium, and fatalities from cardiac myonecrosis in melanoma and myeloma patients treated with a Mage-A3 TCR.”

At col. 2, 2nd full paragraph, Fedorov teaches their invention provides a solution to this problem (emphasis added):

“The present invention generally provides immunoresponsive cells (e.g., T cells, Natural Killer (NK) cells, cytotoxic T lymphocytes (CTLs), and regulatory T cells), expressing an antigen binding receptor (e.g., CAR or TCR) having immune cell activating activity and an inhibitory chimeric antigen receptor (iCAR) that selectively reduces or eliminates the immune activity of the immunoresponsive cell.  Thus, off-target effects of the immunoresponsive cell are reduced. In some embodiments, the decrease in immune activity is reversible. Accordingly, the invention provides methods of using such immunoresponsive cells for the treatment of neoplasia, infectious disease, and other pathologies.”

At col. 54, lines 34-51, Fedorov teaches iCARs can bind to and be activated by universally expressed antigens, such as HLA molecules, which are found in virtually all cell types, but are down regulated on tumors (emphasis added):

“iCAR approach is antigen-specific and thus requires the ability to identify tissue-specific target antigens that are absent or down-regulated on the tumor but expressed by the off-target tissues.  This question has not been as broadly investigated as the search for tumor antigens,
although efforts, such as the Protein Atlas database, are under way to characterize the "surfaceome" of all human tissues ( 45). One strategy is to use broad classes of surface
antigens that are down-regulated on tumor cells.  One example is represented by human leukocyte antigen (HLA) molecules, which are found in virtually all cell types, but are down-regulated on tumors as a mechanism of tumor escape from T cell immune responses ( 46). Thus, allogeneic T cells expressing an iCAR against a host HLA molecule that is down-regulated on the tumor may selectively promote the GVT effect.  The iCAR approach may be of particular
interest in the setting of DLI as a means to protect GVHD target tissues without impairing GVT responses….”

Additional teachings of Fedorov summarize the advantage using an iCAR that targets HLA, in particular HLA class I molecules, which are frequently down regulated on a variety of different tumors (emphasis added):

“Recognizing a surface antigen that is expressed on cardiac cells or lung epithelium but absent from tumor cells, iCARs could potentially be used to protect from Mage-A3 TCR or anti-ERBB2 CAR cross reactivity, thus resurrecting otherwise promising therapeutics.  Alternatively, as many tumors actively down-regulate HLA molecules to escape immune recognition, HLA-targeted iCARs have the potential to provide concurrent protection to several tissues.”

(col. 21, lines 43-51)

“In one embodiment, allogeneic lymphocytes (with a degree of immunological mismatch) are engineered to express an iCAR targeting HLA-I, an antigen universally expressed in different tissues for treatment of metastatic breast cancer (a type of cancer with extremely active HLA-I down regulation). The patient is infused with the cells. The iCAR protects all normal or non-neoplastic tissues that express HLA-I, while the tumor is eliminated due negative or extremely low HLA-I expression.

In another embodiment, a patient undergoes HSCT for the treatment of a hematological malignancy or as adjuvant treatment for a solid tumor. The patient relapses or has residual disease, which is analyzed to be HLA-I negative or down regulated. Donor lymphocytes are engineered with an iCAR targeting HLA-I. The patient is infused with the cells.  The iCAR protects all normal or non-neoplastic tissues that express HLA-I, while the tumor is eliminated due to negative or extremely low HLA-I expression.”

(col. 23, lines 4-21).

“Selection of Target Antigen for iCAR and CAR
The invention provides a method and a set of novel reagents to control responses of T-cells or other immune modulatory cells by using synthetic receptors that utilize signaling domains of immune inhibitory receptors (the iCAR).  An appropriate antigen for the iCARs will at times utilize a personalized medicine approach due to natural variation in tumors. At the same time, depending on the use and type of iCAR, several potential "classes" of antigens have the potential to provide protection for several tissues at the same time.  These include: (1) Universally expressed immunogenic antigens that are down regulated by tumors but not normal tissues, such as human leukocyte antigens (HLAs). (2) Antigens down regulated in tumor progression especially the attainment of a metastatic phenotype, but maintained in certain normal tissues. Such antigens include…”

(col. 23, lines 34-49)

As to the signaling domains of the iCAR, Federov teaches a variety of immunoinhibitory receptor signaling domains can be used to inhibit T-cell function upon antigen recognition (see col. 6-7 bridging paragraph and col. 48, lines 46-65).

As to the nucleic acid of claim 6, Federov teaches genetic modification of immunoresponsive cells such as T cells “…can be accomplished by transducing a substantially homogeneous cell composition with a recombinant DNA or RNA construct. Preferably, a retroviral vector…is employed for the introduction of the DNA or RNA construct into the host cell genome.  For example, a polynucleotide encoding a receptor that binds an antigen (e.g., a tumor antigen, or a
variant, or a fragment thereof), can be cloned into a retroviral vector and expression can be driven from its endogenous promoter….”



At col. 31, 6th paragraph Fedorov teaches the general concept: “Accordingly, the invention generally provides an immunoresponsive cell, such as a virus specific or tumor specific T cell comprising a receptor that binds a first antigen and activates the immunoresponsive cell and a receptor that binds a second antigen and inhibits the immunoresponsive cell.”

In this regard, Fedorov teaches numerous cells that can be used according to their invention such as “peripheral donor lymphocytes genetically modified to express chimeric antigen receptors (CARs),” as well as “peripheral donor lymphocytes genetically modified to express a full-length
tumor antigen-recognizing T cell receptor complex….” (see col. 30, 2nd full paragraph), wherein non-viral approaches for genetic modification, such as transfection, are taught at col. 32-33 bridging paragraph.

As to the activating chimeric antigen receptor (aCAR) component, Fedorov teaches it has an antigen recognizing domain capable of binding any one of several tumor antigens including ErbB2 (see col. 4, 1st full paragraph; col. 29-30 bridging paragraph; and above).  The antigen binding domain of the aCAR is fused to a transmembrane domain (see col. 6, 2nd full paragraph), which is in turn joined to an activating signaling domain such as CD28-zeta (see cols. 50-51 bridging paragraph).  

However, Fedorov does not explicitly teach a nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to a single allelic variant of HLA-A2, wherein the allelic variant is absent from tumor cells of a subject due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue of the subject, wherein the allelic variation causes an amino acid change relative to a corresponding reference allele in an extracellular region of the protein in normal tissue of the subject; ii) an intracellular domain comprising a signal transduction element, wherein the signal transduction element is homologous to a signal transduction element of LIR1; and iii) a hinge domain and a transmembrane domain linking the extracellular domain to the intracellular domain.

Given that Fedorov cites the teachings of reference 46 drawn to Campoli et al. in the context of teaching “[o]ne strategy is to use broad classes of surface antigens that are down-regulated on tumor cells.  One example is represented by human leukocyte antigen (HLA) molecules, which are found in virtually all cell types, but are down-regulated on tumors as a mechanism of tumor escape from T cell immune responses (46)….allogeneic T cells expressing an iCAR against a host HLA molecule that is down-regulated on the tumor may selectively promote the GVT effect,” it would have been obvious to the ordinarily skilled artisan to look to the teachings of Campoli when considering how to make an iCAR that binds an HLA molecule which is down-regulated on tumor cells but not on normal cells.

Campoli teaches “HLA class I antigen loss and/or downregulation has been found to range from 16 to 80% of the lesions tested in the tumors for which more than 100 lesions have been analysed (Figure 3A).”  Fig. 3A shows diminished HLA class I antigen expression in a wide variety of tumors, and mechanisms underlying total HLA class I antigen loss, or selective HLA class I allospecificity loss, are described in Fig. 1(a)-(e).

Among the various HLA class I antigens, Jackel teaches a CAR with an HLA-A2-binding domain that specifically recognizes HLA-A2, without crossreacting with other HLA-I alleles, and that responds with the expected intracellular signaling to HLA-A2 binding (see paragraphs 22, 71, 73 and 78).

It would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to make an iCAR comprising the HLA-A2-binding domain of Jackel for several reasons:

By contrast to other HLA-I alleles, HLA-A2 was known to be frequently expressed in all ethnic groups (see  Ellis Abstract, Introduction and in Table 1; see also Chen at pages 182-183), meaning that the potential pool of patients in which such an iCAR could function was large; and

Numerous species of cancer were known to exhibit HLA-A2 lack of expression, or HLA-A2 down-modulation, a phenotype necessary for anti-HLA-A2 mediated iCAR inhibition.

For example, the ordinarily skilled artisan knowledgeable of the teachings of Natali was aware that, “[m]ultiple specimens from 13 different types of primary and metastatic tumors were tested utilizing mAb BB7.2, which recognizes a polymorphic HLA-A2 epitope…. We have found that in HLA-A2-positive patients (identified by reactivity of their normal tissues with mAb BB7.2), HLA-A2 products are not detectable or are reduced in their expression in 70-80% of endometrial, colorectal, mammary, and renal tumors; in 40-60% of soft-tissue, skmi, ovary, urinary bladder, prostate, and stomach tumors; and in 25-30% of melanomas and lung carcinomas tested….” (see Abstract, see also Tables 1 and 3; see also page 6720-6721 bridging paragraph).

More along these same lines, as shown by Norell the metastatic ovarian cancer cells of 6/9 patients displayed heterogeneous HLA-A2 expression divided into two different populations.  In three of these six patients (patients 1, 3, and 11), a subpopulation of the tumor cells completely lacked HLA-A2; by contrast in the remaining patients (patients 6, 8, and 9) a fraction of cells exhibited down-regulated but detectable HLA-A2 expression (see page 6389, left col., penultimate paragraph and Fig. 1B).  In their Discussion section Norell concludes, “Among the various mechanisms described to account for loss of MHC class I expression, total or partial deletion of one  chromosome 6 has been reported to generate loss of heterozygosity in a variety of human tumors, including melanomas, colorectal, laryngeal, cervical, pancreatic, head and neck squamous cell, and lung carcinomas (9–11, 47, 48).  Our finding is the first example of ovarian carcinomas showing haplotype loss, underlining the importance of this molecular mechanism as a tumor escape strategy also for this type of cancer.” (see page 6392, right col., lines 1-10, emphasis added).

Likewise, as described by Maleno for laryngeal carcinoma tissue samples taken from HLA-A2+ patients, 7/18 lacked expression of HLA-A2 according to immunohistological techniques (see page 390, left col., last paragraph; Tables 1 and 2).

When the above is considered together, it would have been obvious to the ordinarily skilled artisan that on-target but off-tissue adverse events associated with anti-tumor associated antigen based CAR engineered T-cells could be mitigated in the largest possible fraction of cancer patients by further engineering said T-cells to comprise an iCAR having the HLA-A2-binding domain of Jackel.

As to the iCAR signaling domain, Saverino teaches CD85/LIR-1/ILT2 is expressed by all T-cells, where it “…regulates human T cells by inhibiting CD3/TCR-mediated activation of both CD4+ and CD8+ clones, and Ag recognition by CD8+ cells.” (see page 3742, last paragraph).  

Comparing the inhibitor effects of a cross-linking anti-CTLA-4 antibody to a cross-linking anti-LIR-1 antibody, Severino shows each antibody has a comparable ability to inhibit multiple different anti-CD3 activated cytotoxic T-cell clones from killing p815 target cells (see Table II and Fig. 7).  

Comparing CTLA-4 to LIR-1, Severino summarizes:

“In the vast array of lymphocyte inhibitory molecules, only CD152  (CTLA-4) appears to play a general role for T cell function because of its presence in all activated T cells (20, 21).  At variance, KIR molecules and CD94/NKG2A are found on small T cell subsets only (22).  In this study, evidence is provided that, in addition to CD152, the inhibitory molecule CD85/LIR-1/ILT2 is expressed by all T lymphocytes and that it is capable of down-regulating T cell function.”

Given the teachings of Fedorov in view of Severino, it further would have been obvious to one of ordinary skill in the art that an iCAR could be prepared with a CD85/LIR-1/ILT2 signaling domain as an alternative to, e.g., a CTLA-4 signaling domain, with a reasonable expectation that the CD85/LIR-1/ILT2 signaling domain will inhibit aCAR activation to the same extent as the CTLA-4 signaling domain.  Note in this regard that the rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (a CTLA-4 iCAR signaling domain) with another (a CD85/LIR-1/ILT2 signaling domain) would have yielded the predictable result of T-cell inhibition, consistent with the teachings of Severino, to one of ordinary skill in the art at the time of the invention.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 62400737, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘737 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for an iCAR that specifically binds to HLA-A2.

Thus, the claimed invention is entitled to the benefit of priority as of the effective filing date of instant application, 9/28/17.

Claim(s) 7, 8, 14, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (11267901, cited herewith) in view of Campoli et al. (Oncogene (2008) 27, 5869–5885, cited herewith), Jackel et al. (US20190290691, cited herewith), Ellis et al. (Human Immunology 61, 334–340 (2000), cited on an IDS), Chen et al. (Immunol Res (2012) 53:182–190, cited herewith), and Saverino et al. (J Immunol 2000; 165:3742-3755, cited herewith) as evidenced by Natali et al. (Proc. Natl. Acad. Sci. USA Vol. 86, pp. 6719-6723, September 1989, cited herewith), Norell et al. (Cancer Res 2006; 66(12): 6387-94, cited herewith) and Maleno et al. (Cancer Immunol Immunother (2002) 51: 389–396, cited on an IDS) as applied to claims 1, 5, 6, 9 and 13 above, and further in view of Hudecek et al. (Cancer Immunol Res; 3(2); 125–35. 2014, cited herewith).

The teachings of Federov in view of Campoli, Jackel, Ellis, Chen and Saverino as evidenced by Natali, Norell and Maleno as applied to claims 1, 5, 6, 9 and 13 are set forth above.

In particular, as described above, Fedorov summarizes the advantage using an iCAR that targets HLA, in particular HLA class I molecules, which are frequently down regulated on a variety of different tumors (emphasis added):

“Recognizing a surface antigen that is expressed on cardiac cells or lung epithelium but absent from tumor cells, iCARs could potentially be used to protect from Mage-A3 TCR or anti-ERBB2 CAR cross reactivity, thus resurrecting otherwise promising therapeutics.  Alternatively, as many tumors actively down-regulate HLA molecules to escape immune recognition, HLA-targeted iCARs have the potential to provide concurrent protection to several tissues.”

(col. 21, lines 43-51)

Elsewhere Fedorov teaches the antigen recognizing domain of an activating CAR that binds ErbB2 (see col. 4, 1st full paragraph; col. 29-30 bridging paragraph).

However, Federov in view of Campoli, Jackel, Ellis, Chen and Saverino as evidenced by Natali, Norell and Maleno do not explicitly teach a nucleotide sequence encoding an activating chimeric antigen receptor (aCAR) construct, wherein the aCAR construct comprises: i) an extracellular domain that specifically binds to another cell surface antigen, wherein the another cell surface antigen is a tumor-associated antigen or is shared at least by cells of related tumor and normal tissue; ii) an intracellular domain comprising at least one signal transduction element that activates and/or co-stimulates an effector immune cell; and iii) a hinge domain and a transmembrane domain linking the extracellular domain of the aCAR construct to the intracellular domain of the aCAR construct, including said hinge domain containing aCAR which comprise an ErbB2-binding domain.

That said, the strategy of testing spacer various lengths between the antigen-binding domain of  a CAR and its transmembrane to identify the optimal spacer length is taught by Hudecek (see the last sentence of the Abstract, “These results demonstrate that the length and composition of the extracellular spacer domain that lacks intrinsic signaling function can be decisive in the design of CARs for optimal in vivo activity,” at page 125, right col., 1st full paragraph; at pages 129 and 130, col. bridging paragraphs on each; at page 130-131 bridging paragraph; and in the final sentence of Discussion for further discussion of hinge/spacer optimization in the context of an aCAR).  

Given the teaching of Federov in view of Campoli, Jackel, Ellis, Chen, Saverino and Hudecek as evidenced by Natali, Norell and Maleno it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to try spacer/hinge domains of various lengths between, e.g., an ErbB2-binding domain, and a transmembrane domain with the expected effect being optimization of the ability of the antigen-binding domain to bind ErbB2.  Note in this regard that the ordinarily skilled artisan would have a reasonable expectation that optimization of ErbB2-binding and, in turn, aCAR activation of immunoresponsive T-cells will safely promote killing of ErbB2-expressing tumor cells without inducing unsafe cross-reactivity with ErbB2-expressing non-cancerous cells, such as lung epithelium, since the aCAR optimized for ErbB2-binding will be expressed with an HLA-A2-binding iCAR that is capable of inhibiting the aCAR’s ability to induce cytotoxicity when cross-reacting with HLA-A2+, ErbB2+ non-cancerous cells.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (11267901, cited herewith) in view of Campoli et al. (Oncogene (2008) 27, 5869–5885, cited herewith), Jackel et al. (US20190290691, cited herewith), Ellis et al. (Human Immunology 61, 334–340 (2000), cited on an IDS), Chen et al. (Immunol Res (2012) 53:182–190, cited herewith), and Saverino et al. (J Immunol 2000; 165:3742-3755, cited herewith) as evidenced by Natali et al. (Proc. Natl. Acad. Sci. USA Vol. 86, pp. 6719-6723, September 1989, cited herewith), Norell et al. (Cancer Res 2006; 66(12): 6387-94, cited herewith) and Maleno et al. (Cancer Immunol Immunother (2002) 51: 389–396, cited on an IDS), as applied to claims 1, 5, 6, 9 and 13 above, and further in view of MacDonald et al. (J Clin Invest. 2016;126(4):1413-1424, of record) and Sergeeva et al., Blood (2008, 112(11), 2545, of record).

The teachings of Fedorov in view of Campoli, Jackel, Ellis, Chen and Saverino as evidenced by Natali, Norell and Maleno as applied to claims 1, 5, 6, 9 and 13 are set forth above.

However, Fedorov in view of Campoli, Jackel, Ellis, Chen and Saverino as evidenced by Natali, Norell and Maleno do not explicitly teach production of an iCAR having the BB7.2 anti-HLA-A2 antibody.

MacDonald teaches the production of Treg expressing an HLA-A2-specific CAR based on the BB7.2 anti-HLA-A2 antibody (see Abstract).  In particular, in the first sentence of the Methods section, MacDonald teaches: “Variable regions of the Ig heavy and light chains were cloned from the anti–HLA-A2 BB7.2 hybridoma (ATCC) using published methods (56) and converted into a single-chain Ab (scFv).”  At page 1420, right col., 1st full paragraph, MacDonald further teaches, “A2-CAR–expressing Tregs can be robustly activated by a single HLA mismatch….MHC class I is broadly expressed on all tissues…and HLA-A2 is expressed by a substantial proportion of the population….”

The Sergeeva abstract teaches that the BB7.2 antibody has a binding affinity of Kd = 162 nM.

Given the ability of a CAR based on the BB7.2 antibody to bind and be activated by HLA-A2 expressing cells as described by MacDonald, and further given the moderate affinity of the BB7.2 antibody for its antigen as described by Sergeeva, it would have been obvious to the ordinarily skilled artisan to use an scFv comprising the heavy and light chains of the BB7.2 antibody as the antigen binding domain for the an HLA-A2 specific iCAR.  The ordinarily skilled artisan would have been motivated to use the heavy and light chains of the BB7.2 antibody for this purpose in view of their ready public availability as described by MacDonald and further because while a T-cell expressing a BB7.2-based CAR would be expected to properly bind and be activated by cell surface HLA-A2 expression, it would not be expected to bind HLA-A2 with such a slow off-rate that it cannot be released to bind a Her2+, HLA-A2neg breast cancer target cell.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644